EXHIBIT 10.2

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of December 30, 2013 is
entered into by and between DS HEALTHCARE GROUP, INC., a Florida corporation
(the “Company”) and DEL MAR MASTER FUND, LTD. (the “Holder”). Capitalized terms
used herein, but not otherwise defined, shall have the meanings ascribed to such
terms in the Purchase Agreement (as defined below).

WHEREAS, the Company and the Holder are parties to that certain Securities
Purchase Agreement dated December 24, 2013 (the “Purchase Agreement”) pursuant
to which the Company issued to the Holder 1,512,500 shares of common stock of
the Company at a purchase price of $1.60 per share (the “Shares”) in
consideration of $2,420,000;

WHEREAS, the Company desires to sell up to an additional $724,000 or 452,500
shares of common stock of the Company under the Purchase Agreement (the
“Overallotment Shares”), the proceeds from the sale of such Overallotment Shares
to be used for working capital;

WHEREAS, the Purchase Agreement may be amended pursuant to Section 5.5 thereof
by the consent of Purchasers holding a majority in interests of the Shares then
outstanding;

WHEREAS, the Holder holds all of the Shares;

NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

1.

Amendment for Sale of up to $724,000 Overallotment Shares.  Section 2.1 of the
Purchase Agreement is hereby amended and restated as follows to increase the
aggregate number of Shares purchasable under the Purchase Agreement from
$2,420,000 up to $3,144,000: 

“Closing. On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of $3,144,000
of Shares; provided, however, that in the event the issuance of the Shares to
any individual Purchaser would cause the beneficial ownership with respect to
such Purchaser to exceed 9.99% of the Company’s issued and outstanding Common
Stock, such Purchaser agrees to purchase up to the number of Shares that would
not cause its beneficial ownership to exceed 9.99% of the Company’s issued and
outstanding Common Stock. Each Purchaser shall deliver to the Company or the
Company’s designees, including but not limited to the payees contemplated by
Section 5.2 and the Placement Agent pursuant to the Agent Agreement, via wire
transfer or a certified check, immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and the Company shall deliver to each Purchaser its
respective Shares, as determined pursuant to Section 2.2(a), and the Company and
each Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the





--------------------------------------------------------------------------------

covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Company Counsel or such other location as the parties
shall mutually agree.  

2.

Effect on Transaction Documents. Except as expressly set forth above, all of the
terms and conditions of the Purchase Agreement shall continue in full force and
effect after the execution of this Agreement and shall not be in any way
changed, modified or superseded by the terms set forth herein, including, but
not limited to, any other obligations the Company may have to the Holder under
the Purchase Agreement.  Notwithstanding the foregoing, this Agreement shall be
deemed for all purposes as an amendment to the Purchase Agreement as required to
serve the purposes hereof, and in the event of any conflict between the terms
and provisions of any other of the Purchase Agreement on the one hand, and the
terms and provisions of this Agreement, on the other hand, the terms and
provisions of this Agreement shall prevail.  The parties further acknowledge
that:

(i)

this Agreement does not trigger any rights or preferences of the Holder under
Section 4.15 or Section 4.16 of the Purchase Agreement,

(ii)

the actual number of Overallotment Shares issued by the Company, in the event of
a “Subsequent Financing” described under Section 4.15(a) of the Purchase
Agreement,  may decrease the Holder’s “Pro Rata Portion” of the “Participation
Maximum”, as such terms are defined under Section 4.15(e) of the Purchase
Agreement, and

(iii)

the actual number of Overallotment Shares issued by the Company, in the event of
a “Dilutive Issuance” described under Section 4.16(b) of the Purchase Agreement,
may decrease the number of “Additional Shares” issuable to Holder, as such term
is defined under the Purchase Agreement, as the aggregate number of Shares and
Additional Shares issuable under the Purchase Agreement shall not exceed 19.99%
of the issued and outstanding Common Stock of the Company immediately prior to
the Closing Date of the Purchase Agreement (the “Dilution Maximum”).  In the
event the aggregate number of Additional Shares issuable to the Purchasers
exceeds the Dilution Maximum, each such Purchaser shall only receive its Pro
Rata Portion of the Dilution Maximum.

3.

Regulation FD. Holder acknowledges that the Company is subject to the reporting
requirements of the Securities and Exchange Commission and its common stock is
quoted on the NASDAQ. Holder agrees not to use any of the confidential
information herein to purchase, sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise transfer or dispose of the Company’s
common stock (or other securities, warrants, or other forms of convertible
securities outstanding or other rights to acquire such securities).

4.

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holder.

5.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.





2




--------------------------------------------------------------------------------



6.

Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

7.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined pursuant to the
Governing Law provision of the Purchase Agreement.

8.

Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.

9.

Effectiveness.  This Agreement shall be deemed effective (the “Effective Date”)
upon the closing of the sale(s) of the Additional Shares, which shall occur on
or before January 3, 2013. In the event the sale of Additional Shares is not
completed on or before January 3, 2013, this Agreement shall be null and void.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.




 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

/s/ Daniel Khesin

 

Daniel Khesin

 

Chief Executive Officer

 

 

 

 

 

 

 

DEL MAR MASTER FUND, LTD.

 

 

 

 

 

/s/ David W. Freelove

 

David W. Freelove

 

Managing Member




 





3


